 294310 NLRB No. 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2We agree with the judge's finding that Ware was discharged forengaging in protected concerted activity in violation of Sec. 8(a)(1).
We find it unnecessary to pass on whether the discharge also vio-
lated Sec. 8(a)(3).1The charge, complaint, and answer each referred to Respondentas ``American Transportation Services, Inc.'' Respondent's
posthearing brief refers to Respondent as ``American Transportation
Service, Inc.'' Respondent's printed ``Uniform Rules and Regula-
tions'' in evidence as G.C. Exh. 4 asserts Respondent is titled:
``American Transportation Service, Incorporated.'' Respondent's
president, Chief Operating Officer and Chief Financial Officer Elmer
Kernan, testified that Respondent's corporate title is ``American
Transportation Service, Incorporated.'' On my own motion, I correct
the caption to conform to the corporate title testified to by Kernan.2Counsel for the General Counsel Levy requested I make an incamera inspection of numerous documents tendered to him by Re-
spondent pursuant to subpoena so that he might establish the fact
that a particular document was not present and presumably did notexist. I declined to undertake an in camera inspection under the cir-
cumstances holding the procedure was not a proper means of estab-
lishing facts relevant to the merits of the case. An in camera inspec-
tion is a procedure whereby trial judges inspect nonpublic documents
supplied by a party before ruling on issues of the admissibility of
evidence. Such a procedure allows admissibility determinations or
other procedural determinations to be made without disclosure of
documents or portions of documents to the opposing parties or to the
public. The documents at issue here had been given by Respondent
to the General Counsel and were therefore not documents which
were unknown to either party to the proceeding. There was no need
to limit their disclosure. Finally, counsel sought by invoking the pro-
cedure to establish the simple fact that the tendered documents did
not include a particular document or type of document, a matter not
involving a judicial determination respecting admissibility, but rather
an exercise properly undertaken by the custodian of documents
under subpoena or some other witness under oath. There was there-
fore no legitimate basis for an in camera inspection of the docu-
ments and no legitimate role for the trial judge to play in estab-
lishing the sought after factual evidence. I therefore reaffirm my rul-
ing at trial denying the request.3As a result of the pleadings and the stipulations of counsel at thetrial, there were few disputes of fact regarding collateral matters.
Where not otherwise noted, the findings here are based on the plead-
ings, the stipulations of counsel, or unchallenged credible evidence.American Transportation Service, Inc. and BurnellWare, Jr. Case 16±CA±15158January 29, 1993DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn June 30, 1992, Administrative Law JudgeClifford H. Anderson issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the General Counsel filed an answering brief in re-
sponse to the Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, American Transportation
Service, Dickinson, Texas, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order.Robert G. Levy II, Esq., for the General Counsel.Charles E. Sykes, Esq. and Angela D. Mazzu, Esq., with himon brief (Bruckner & Sykes), of Houston, Texas, for theRespondent.DECISIONSTATEMENTOFTHE
CASECLIFFORDH. ANDERSON, Administrative Law Judge. Iheard this case in trial on January 30, 1992, in Houston,
Texas, pursuant to a complaint and notice of hearing issued
by the Regional Director for Region 16 of the National
Labor Relations Board (the Board) on September 11, 1991,
based on a charge filed on July 31, 1991, and docketed as
Case 16±CA±15158 by Burnell Ware Jr., an individual (the
Charging Party), against American Transportation Service,Incorporated (Respondent).1Posthearing briefs were sub-mitted by the parties on March 5, 1992.The complaint alleges that Respondent discharged theCharging Party because of his protected right not to cross a
picket line established by a labor organization thereby vio-
lating Section 8(a)(3) and (1) of the National Labor Relations
Act (the Act). Respondent denies that it violated the Act.All parties were given full opportunity to participate at thehearing, to introduce relevant evidence, to call, examine, and
cross-examine witnesses, to argue orally, and to file
posthearing briefs.On the entire record,2including helpful briefs from theGeneral Counsel and Respondent, and from my observation
of the witnesses and their demeanor, I make the following3FINDINGSOF
FACTI. JURISDICTIONRespondent is a corporation with an office and place ofbusiness in Texas City and Dickinson, Texas, where it is en-
gaged in the business of transporting chemicals and haz-
ardous materials. Respondent during the 12 months preceding
the issuance of the complaint here, a representative period,
in the course and conduct of its business operations, per-
formed services in connection with its hauling for United
Carbide Corporation and Amoco Oil Company valued in ex- 295AMERICAN TRANSPORTATION SERVICEcess of $50,000, which services included the transportationof chemicals and hazardous materials directly from Texas
City, Texas, to other States of the United States.The complaint alleges, the answer admits, and I find thatRespondent at all material times has been an employer en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.II. LABORORGANIZATIONS
International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL±CIO (the Union)
and its constituent locals are labor organizations within the
meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundRespondent is a corporation which provides drivers andother personnel to corporations in the trucking industry. Re-
spondent operates out of various facilities in the States of
Texas and Louisiana. Burnell Ware Jr. was employed by Re-
spondent as a chemical transport driver commencing in July
1990 and extending to April 11, 1991. The Charging Party
usually undertook driving assignments which originated in
the Texas City/Dickinson area and involved travel to various
locations in Louisiana, Texas, and other States.Matlack, Inc., a client of Respondent, operated several ter-minals in Louisiana at least some of which were visited by
the Charging Party in the normal course of his employment.
At least some of the employees of these terminals were rep-
resented by the Union.Respondent maintains a set of ``Uniform Rules and Regu-lations'' which apply, inter alia, to drivers such as Ware.
Under rule 3, conduct is subsection g: ``Refusal to work or
perform duty, if qualified, fit and able; Voluntary Quit.''B. EventsIn January and in late March 1991, the Charging Partywas threatened by Matlack union drivers at the Channelview,
Texas terminal. He testified he was told in March that:[P]retty soon, within a few days, that Matlack would begoing on strike and that if we knew what was good for
us, the unionÐthe non-union guys, particularly I
wouldÐI shouldn't return to that terminal again, unless
I risked bodily harm.The Charging Party testified that he reported these threats tohis supervisor, Richard Armstrong, Respondent's Dickinson,
Texas terminal dispatcher, and was told it would be taken
care of.The Union through its various locals commenced a strikeand put picket lines in place at all Matlack facilities on April
11, 1991.The Charging Party testified that consistent with normalpractice, Armstrong telephoned him at his residence about 8
o'clock in the morning of April 11, 1991. He recalled they
had a conversation about a Matlack assignment for that day
involving the pickup of a trailer from the Matlack Sulfur
Terminal in Louisiana. Armstrong told him ``every terminal
in Louisiana was on strike.'' The Charging Party testified:[Armstrong] told me to pack some things, that I wasgoing to be going to Louisiana for awhile; that the
union drivers over there had went on strike.At that time I told Mr. Armstrong that I was afraidto go to Louisiana because of the threats that were
made against me in March. ... I told him I would

come in and speak to him about it in person.The Charging Party drove to the terminal and there had aconversation alone with Armstrong in the dispatch office per-
haps an hour later. The Charging Party testified:I came in; I said, Mr. Armstrong, I have someÐIhave lost myÐI said, I have apprehensions about going
to Louisiana, into a strike zone, because, as I told you
before, I was threatened by the same union members.And he told me that either I was going to take therun or I wasÐto clean out my truck. I told him that
I didn't think it was fair, and would like an assign-
mentÐif it was okay with him, could he assign me to
an area that I didn't have to risk bodily harm.He told me either I would go [to] Louisiana or I wasfired.The Charging Party further recalled that when he had com-plained to Armstrong about the Matlack, Sulphur, Louisiana
terminal run, Armstrong ``told me that when I went there I
was to meet a guy around the corner from the terminal, and
the guy would bring a trailer out to me.'' The Charging
Party denied that Armstrong ever told him that he would not
have to cross a picket line. On his statement to the Texas
state unemployment agency he described Armstrong's April
11, 1991 conversation with him:I was going to fill in for the striking employees. Theywere saying I would never have to cross a picket line
but I felt I would still be in danger.In his Board affidavit, the Charging Party asserted: ``I re-fused to travel to the state of Louisiana, to work in a strike
zone.'' At the hearing he adopted that statement as true.The Charging Party testified he asked Armstrong if hewould give the Charging Party a statement as to the reason
he was being fired. Armstrong told him to ``clean out the
truck and turn in my gas card and motel card and keys.''
The Charging Party did as requested. His employment ended.
A photostatic copy of a portion of Respondent's uniform
rules with quoted rule 3(g) circled was placed in the Charg-
ing Party's personnel file. Ware had not been offered rein-
statement as of the date of the trial.C. Analysis and Conclusions1. Resolution of credibilityThere were few factual disputes. The Charging Party wasthe only witness to the events in issue. Armstrong did not
testify. My findings below are based on my crediting the
Charging Party's uncontradicted testimony and taking the
most credible and probable sequence of events where his tes-
timony was not consistent with his prior statements.I find that the Charging Party was threatened as he testi-fied and that he reported these experiences to Armstrong. 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Considering the threats and the lack of apparent action takenafter they were reported, I also find, first, that the Charging
Party believed that he was at physical risk if he antagonized
the strikers by doing struck work and, second, that it was not
unreasonable for him to hold such a belief. Further, on the
day the strike started, April 11, 1991, I find that the Charg-
ing Party was told by Armstrong that he was to fill in for
Matlack union drivers in Louisiana by, initially, picking up
a trailer outside the Matlack Sulfur, Louisiana terminal.
Thus, I find that the Charging Party was not asked to and
could not have reasonably believed this initial assignment in
his tour of duty in Louisiana would involve crossing a picket
line at the terminal.Crediting the Charging Party's testimony, I further findthat Armstrong also told the Charging Party that he would
be in Louisiana for ``awhile'' because of the Matlack union
drivers' strike. From Armstrong's statements as testified to
by the Charging Party, I also find the Charging Party could
fairly expect his work assignments to involve the work nor-
mally done by the striking Matlack drivers and that he so be-
lieved. Although it was not necessarily reasonable for the
Charging Party to conclude that the work assignment would
involve crossing of picket lines, I find that it was reasonable
for the Charging Party to conclude and that he did conclude
that Armstrong's assignment would put him for a substantial
period or periods in the ``strike zone'' doing struck work.I further find that the Charging Party expressed his fearsof harm in such circumstances and sought another assign-
ment of Armstrong. Finally, I find that Respondent, without
any business reasons offered on this record, told the Charg-
ing Party he must accept the assignment or end his employ-ment and terminated him when he continued to refuse the as-
signment.2. Legal argumentsThe General Counsel argues that the Charging Party in re-fusing to accept the assignment of work normally undertaken
by the Matlack drivers on strike became a sympathy striker
standing in the shoes of the strikers themselves. The General
Counsel further argues that because there is no contention
that the strike was illegal, the Charging Party is therefore en-
titled to all the rights of a striker. As such, asserts the Gen-
eral Counsel, he is protected from discharge. Accordingly,
argues the General Counsel, Respondent's termination of the
Charging PartyÐan action without even an argued justifica-
tion or excuse by Respondent on this recordÐviolates Sec-
tion 8(a)(1) and (3) of the Act.Respondent does not challenge the general proposition thatsympathy strikers are protected from discharge nor assert a
business justification for the actions it took. Rather counsel
for Respondent makes two specific arguments contending
that the Charging Party's actions were not protected con-
certed activity. First, Respondent argues, noting that the
Charging Party's actions here were based on ``fear for his
personal safety'' rather than support for or solidarity with
striking employees, that the Charging Party was not engaged
in protected activity. The General Counsel does not address
this issue on brief.The Board in ABS Co., 269 NLRB 774 (1984), squarelydealt with the issue at hand. In that case the employee in-
volved was a secretary who telephoned her employer and
told her superior that she would not come to work across apicket line ``for the sole reason that she feared for her per-sonal safety.'' She was instructed to come to work, refused
to do so, and was discharged in consequence. The Board,
then Chairman Dotson dissenting, stated at 774±775:It is well established that nonstriking employees whorefuse to cross a picket line maintained by their fellow
employees have made common cause with the strikers
and are engaged in protected concerted activities as de-
fined in Section 7 of the Act, and may not be lawfully
discharged for these activities.1According to Boardpolicy, it is not material that the employee who refuses
to cross the picket line is not a member of the picketing
union, is not represented as part of the collective-bar-
gaining unit, or is motivated solely by personal fear.2Based on the facts as stipulated by the parties, em-ployee Duff was discharged because she refused to
cross the picket line maintained by a union to which
she did not belong. The Respondent's sole argument is
that Duff was motivated by fear alone, which the Re-
spondent contends is not protected activity under Sec-
tion 7 of the Act. On the contrary, the focal point of
the Board's inquiry is the nature of the activity itself;
the employee's motives for engaging in the activity are
irrelevant. Accordingly, we find that the Respondent
discharged Duff for engaging in an activity protected
by Section 7 of the Act, and that the Respondent there-
by committed an unfair labor practice within the mean-
ing of Section 8(a)(1) of the Act.1NLRB v. Southern Greyhound Lines, 426 F.2d 1299 (5th Cir.1970); NLRB v. Difco Laboratories, 427 F.2d 170 (6th Cir. 1970).2Overnight Transportation Co., 212 NLRB 515 (1974); CongoleumIndustries, 197 NLRB 534 (1972); Cooper Thermometer Co., 154NLRB 502 (1965).See also Limpert Bros., 276 NLRB 364 (1985).Second, Respondent argues, noting the Charging Party wasnever asked to cross or even approach the picket line, that
the Charging Party's refusal to accept his assignment was not
related to the picket line or a desire to avoid crossing a pick-
et line as the complaint explicitly alleges. Rather his fears
were much more general and unfocused and hence not within
the protection of the Act. Thus Respondent agues on brief
at 3: ``An employee is afforded no protection by the National
Labor Relations Act for refusal to work in a state in which
a strike is going on.'' Respondent further cites GibraltarSteel, 273 NLRB 1012 (1984), for the proposition that theCharging Party's actions were individual acts and not con-
certed and hence protected activities.The General Counsel meets this argument by asserting thatit was not the Charging Party's refusal to cross a picket line
which was the protected concerted action under Section 7 of
the Act, but rather the Charging Party's desire to avoid un-
dertaking the Matlack drivers' ``struck work.'' The General
Counsel asserts that sympathetic conduct need not be limited
under Board cases to simple refusals to cross picket lines but
rather extends to the wider range of conduct undermining thestrike such as doing ``struck work.'' Thus the General Coun-
sel argues that the Board has held in Supermarkets GeneralCorp., 296 NLRB 1138 (1989), that it is protected concertedactivity under Section 7 of the Act to refuse to perform
``struck work.'' 297AMERICAN TRANSPORTATION SERVICE4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be waived for
all purposes.3. ConclusionsI have found that the Charging Party refused a specific as-signment to do work heretofore done by Matlack organized
truckdrivers who had commenced a strike that same day and
he clearly communicated that fact to Respondent. As such I
find that he made common cause with those striking employ-
ees and that Respondent's admitted agent knew that he had
done so. Thus, based on the cases cited, I reject Respond-
ent's argument that only the act of refusing to cross a picket
line is sympathy conduct protected by the Act. To the con-
trary I accept the proposition of the General Counsel that the
Charging Party made such common cause when he refused
to do the ``struck work,'' i.e., the work which would have
been done by the striking Matlack drivers but for the strike.
I find that the making of a common cause with striking em-
ployees is neither logically nor in the Board's decisional
analyses limited to simply honoring a picket line. Rather
such conduct may extend to any actions reasonably designed
to undermine the strikers or their strike. A refusal to do the
work which would normally be done by the strikers, i.e.,
struck work, is such conduct. I therefore reject Respondent's
second asserted defense noted supra.I also reject Respondent's first argument that the ChargingParty's fear of injury at the hands of the strikers is not a
basis for holding his conduct concerted with the strikers. In
this regard ABS Co., 269 NLRB 774 (1984), is definitive. Fi-nally, I find Respondent's cited case, Gibraltar Steel Corp.,273 NLRB 1012 (1984), inapposite. That case involved an
employee's support of a strike by owner-operators of trucks
under the auspices of the Independent Truckers Association
protesting Federal Government policies. There were simply
no statutory employees engaged in the strike with whom to
make common cause. Thus in these highly unusual cir-
cumstances where only a single employee was ever involved,
no concerted activities were found. The holding is therefore
essentially unique and not applicable to the more common
sympathy case such as the instant case involving employee
support for and common cause with other statutory employ-
ees' concerted activities.Based on all the above and the record as a whole, I findtherefore that the Charging Party in refusing to accept Re-
spondent's assignment of Matlack employees' struck work
was engaged in protected concerted activity. I also find that
Respondent knew the basis for the Charging Party's refusal
and terminated him as a consequence. Respondent's conduct
therefore violates Section 8(a)(3) and (1) of the Act, and I
so find. Supermarkets General Corp., supra. The GeneralCounsel's complaint is sustained.REMEDYHaving found Respondent has engaged in an unfair laborpractice within the meaning of Section 8(a)(3) and (1) of the
Act, I shall recommend that it be ordered to cease and desist
therefrom and take certain affirmative action designed to ef-
fectuate the policies of the Act. The directed remedy here
shall substantially follow the remedy directed in ABS Co.,supra, as modified by current case authority respecting inter-
est rates.Having found that Respondent terminated the employmentof Burnell Ware Jr. and failed and refused to reemploy him
thereafter because he engaged in concerted activities for mu-tual aid and protection guaranteed by the Act, I shall rec-ommend the Board order Respondent to offer him immediate
reinstatement to his former position or, if it no longer exists,
to a substantially equivalent position, without prejudice to hisseniority or other rights and privileges previously enjoyed,
and make him whole for any loss of earnings he may have
suffered by reason of the discrimination against him, by
making payment to him of a sum of money equal to the
amount he normally would have earned from the date of his
termination to the date of his reinstatement, less his interim
earnings, in accordance with F.W. Woolworth Co
., 90NLRB 289 (1950), plus interest as computed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987); see alsoFlorida Steel Corp., 231 NLRB 651 (1977), and Isis Plumb-ing Co., 138 NLRB 716 (1962).CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union and its constituent locals are labor organiza-tions within the meaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)(3) and (1) of the Actby terminating employee Burnell Ware Jr. on April 11, 1991,
because he engaged in concerted activities for mutual aid and
protection guaranteed to employees by the Act.4. The unfair labor practice described above is an unfairlabor practice affecting commerce within the meaning of
Section 2(2), (6), and (7) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, American Transportation Service, Incor-porated, Dickinson, Texas, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Discharging employees because of their protected con-certed activities protected under the Act.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer immediate and full reinstatement to employeeBurnell Ware Jr. to the position he would have held, but for
Respondent's wrongful discharge of him on April 11, 1991.(b) Make whole employee Burnell Ware Jr. for any andall losses incurred as a result of Respondent's unlawful ter-
mination of him, with interest, as provided in the renedy sec-
tion of this decision.(c) Expunge from its files any and all references to thedischarge of employee Burnell Ware Jr. and notify him in
writing that this has been done and that the fact of his
wrongful discharge will not be used against him in any way.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records, 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''social security payment records, timecards, personnel recordsand reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order and to
ensure that this Order has been fully complied with.(e) Post at its Dickinson, Texas facility copies of the at-tached notice marked ``Appendix.''5Copies of the notice, inEnglish as such additional languages as the Regional Direc-
tor determines are necessary to fully communicate with em-
ployees, on forms provided by the Regional Director for Re-
gion 16, after being signed by Respondent's authorized rep-
resentative, shall be posted by Respondent at its Dickinson,
Texas terminal immediately upon receipt and maintained for
60 consecutive days in conspicuous places, including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken by Respondent to ensure that
the notices are not altered, defaced, or covered by other ma-
terial.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.Included in the employee rights protected by Federal lawunder the Act is the right of employees to make common
cause with other employees by refusing to do work which
would normally be done by employees then on strike.WEWILLNOT
discharge our employees because they en-gage in protected concerted activities by refusing to do work
that would normally be done by employees of another em-
ployer then on strike.WEWILLNOT
in any like or related manner violate theterms of the National Labor Relations Act.WEWILL
offer immediate and full reinstatement to em-ployee Burnell Ware Jr. to the position he would have held,
but for our wrongful discharge of him on April 11, 1991.WEWILL
make employee Burnell Ware Jr. whole, with in-terest, for any and all losses he may have suffered as a result
of his discharge in the manner set forth in the remedy section
of the decision underlying this notice.WEWILL
notify Burnell Ware Jr. that we have removedfrom our files any reference to his discharge and that the dis-
charge will not be used against him in any way.All our employees are free to engage in concerted activi-ties for their mutual aid and protection within the meaning
of Section 7 of the Act or to refrain from such activities.AMERICANTRANSPORTATIONSERVICE, IN-CORPORATED